STORY, Circuit Justice.
Upon the question of the true interpretation of the specifics-tion the court entertain some doubt. But, on the whole, “Ut res valeat, quam pereat,” we decide, that although the language is not without some ambiguity, the true interpretation of it is, that the patentee limits his invention to the specific machinery and mode of communication of the motion from the reed to the yarn beam, set forth, and specially described in the specification. We hold this opinion the *162more readily, because we are of opinion, that if it be construed to include all other modes of communication of motion from the reed to the yarn beam, and for the connexion of the one to the other generally, it is utterly void, as being an attempt to maintain a patent for an abstract principle, or for all possible and probable modes whatsoever of such communication, although they may be invented by others, and substantially differ from the mode described by the plaintiff in his specification. A man might just as well claim a title to all possible or practicable modes of communicating motion from a steam-engine to a steamboat, although he had invented but one mode; or, indeed, of communicating motion from any one thing to all or any other things, simply because he had invented one mode of communicating motion from one machine to another in a particular case. This is our decided opinion; and if the counsel are dissatisfied, it will be easy to take the case by a bill of exceptions to the supreme court.
Verdict for defendants; and a bill of exceptions was taken by the plaintiff accordingly.